          Case 3:20-cv-00052-KGB Document 5 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

PHILLIP DEWAYNE STEWART                                                               PLAINTIFF
ADC #151956

v.                             Case No: 3:20-cv-00052 KGB-PSH

M. BREWER                                                                           DEFENDANT

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 4). Mr. Stewart has not objected to the

Proposed Findings and Recommendation, and the time for doing so has passed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendation should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       Mr. Stewart’s motion for leave to proceed in forma pauperis is denied (Dkt. No. 3). Mr.

Stewart’s complaint is dismissed without prejudice. Mr. Stewart has 30 days from the date of this

Order in which to reopen this case by paying the $400 filing fee in full. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order or the

accompanying Judgment would not be taken in good faith.

       So ordered this 4th day of November, 2020.




                                                       _____________________________
                                                       Kristine G. Baker
                                                       United States District Judge
